IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                  No. 00-21047
                                Summary Calendar



                          UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                       versus

           IRENE WILSON GLAZE, also known as Irene Flakes,

                                                         Defendant-Appellant.

                            --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                           USDC No. H-00-CV-3345
                            --------------------
                               August 14, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges:

PER CURIAM:*

               Irene Wilson Glaze, federal prisoner #59783-079, appeals

the dismissal of her 28 U.S.C. § 2241-denominated petition.                The

district court dismissed Glaze’s petition for lack of jurisdiction.

Glaze    has     not   argued   this    jurisdictional    issue    on   appeal;

accordingly, she has abandoned any argument that the dismissal was

erroneous.       See United States v. Heacock, 31 F.3d 249, 258 (5th

Cir. 1994).       We DISMISS the appeal as frivolous.             See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993); 5th Cir. R. 42.2.

               DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.